Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21, 22, 24, 25, 26, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/029308 (hereinafter referred as “Montemagno”).
Regarding claims 19, 24, 25, 26, 33, Motemagno teaches membrane comprising covelentaly crosslinked peptides to a porous support, the membrane selectively move desired particles from one side of the membrane to the other while impending passage of undesired particles through the membrane (Abstract, [0013]-[0018], claims 16-20). Motemangno also teaches membranes comprising stabilized proteins using peptides (Refer [0083]).The functionalized β-sheet peptides can have any suitable functional group, which can be an azide, an alkyne, an alkene, a vinyl, an 
Regarding claim 21 and 22, Montemagno teaches limitations of claim 19 as set forth above. Montemagno teaches aquaporins as channel forming proteins. Therefore, it is inherent that pore size is substantially uniform and in a range of 0.1 to 20 nm. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Montemagno, in view of Journal of Membrane Science 445 (2013) 47–52 (hereinafter referred as “Wang”).
Regarding claim 20, Montemagno teaches limitations of claim 19 as set forth above. Montemagno is silent with regards to pore density of the membrane.
Wang teaches aquaporin incorporated membranes, wherein the UV-crosslinked AqpZ-ABA block copolymer vesicles are immobilized on the membrane support. Wang further discloses equations to calculate number of vesicles (refer P49/Left Column), and indicates that for a 19.6 mm2 membrane area, with a porosity of 20% and pore size of 50 nm, there are approximately 2 x 109 pores. Assuming that each pore is covered by a vesicle, it provides at least 2 x 109 channels per 19.6 mm2 of membrane area. Therefore, it is evident that the number of channels per membrane area is in proportion to number of pores and size of the pores. Porosity and pore size are known variables in  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art through routine experimentation to arrive at the claimed pore density.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Montemagno.
Regarding claims 30-31, Montemagno teaches limitations of claim 19 as set forth above. Montemagno further teaches that “In addition to functionalizing β-sheet peptides by incorporating side chains with particular functionality during peptide synthesis, β-sheet peptides can be functionalized by reacting them with bifunctional crosslinkers at the a-amine at the N-terminus in their deacetyl form. A variety of such bifunctional crosslinkers are commercially available or can be readily synthesized, for example sulfosuccinimidyl 6-(4'-azido-2'-nitrophenylamino)hexanoate (sulfo- NHS-SANP AH, ThermoFisher Scientific), sulfosuccinimidyl 4,4'-azipentanoate (sulfo-NHSDiazirine, ThermoFisher Scientific), succinimidyl 2-((4,4'-azipentanamido)ethyl)-l,3'dithiopropionate (NHS-SS-Diazirine, ThermoFisher Scientific), and the like. For example, reacting deacetyl β-sheet peptides with NHS-Diazirine (SDA) biofunctionalized crosslinker (Thermo Scientific Pierce) will generate functionalized P-sheet peptides with a photo-reactive diazirine functional group at the N-terminus. After complex formation with the membrane protein of interest, the diazirine-FBP:MP can be crosslinked to a 
Selection of crosslinker would have been an obvious matter of choice form the known crosslinkers in the art.
Claims 23, 27, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Montemagno, in view of US 2015/0136690 (hereinafter referred as “Xie”).
Regarding claim 23, Montemagno teaches limitations of claim 19 as set forth above. Montemagno is silent with regards to thickness of the thin-film membrane.
Xie teaches a membrane comprising coupling a vesicle to a support substrate, the vesicle comprising a plurality of water channels (abstract), the step of coupling the vesicle to the support substrate comprises at least one of chemical coupling and physical adsorbing the vesicle to the support substrate [0009], the step of coupling the vesicle to the support substrate comprises reacting a first surface functional group of the vesicle with a second surface functional group of the support substrate to form a covalent bond [0014], the water channels comprise aquaporin water channels [0015]. Xie further teaches that the layer of material has a cross-sectional thickness from about 10 nm to about 5 µm [0060]. 
Selecting a thickness of the thin layer would have been an obvious matter of choice to one of ordinary skill in the art in the art because Xie established that it is known in the art to provide thin membrane having thickness in a range of 10 nm to about 5 µm.  "[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claims 27-29, Montemagno teaches limitations of claim 19 as set forth above. Montemagno further teaches that “In addition to functionalizing β-sheet peptides by incorporating side chains with particular functionality during peptide synthesis, β-sheet peptides can be functionalized by reacting them with bifunctional crosslinkers at the a-amine at the N-terminus in their deacetyl form. A variety of such bifunctional crosslinkers are commercially available or can be readily synthesized, for example sulfosuccinimidyl 6-(4'-azido-2'-nitrophenylamino)hexanoate (sulfo- NHS-SANP AH, ThermoFisher Scientific), sulfosuccinimidyl 4,4'-azipentanoate (sulfo-NHSDiazirine, ThermoFisher Scientific), succinimidyl 2-((4,4'-azipentanamido)ethyl)-l,3'dithiopropionate (NHS-SS-Diazirine, ThermoFisher Scientific), and the like. For example, reacting deacetyl β-sheet peptides with NHS-Diazirine (SDA) biofunctionalized crosslinker (Thermo Scientific Pierce) will generate functionalized P-sheet peptides with a photo-reactive diazirine functional group at the N-terminus. After complex formation with the membrane protein of interest, the diazirine-FBP:MP can be crosslinked to a solid support through the diazirine functionality. Furthermore, as the functional group in this specific example (i.e., diazirine functional group) is photo-reactive, the diazirine-FPB:MP may be immobilized in desired patterns through a photo-mask.” [0057].
Montemangno does not teach that the poilymer is selected from a group consisting of poly(co)acrylamides and poly(co)acrylates.
Xie teaches a membrane comprising coupling a vesicle to a support substrate, the vesicle comprising a plurality of water channels (abstract), the step of coupling the 
Selection of known polymer such as polymers comprising acrylates/acrylamides in a membrane comprising channel material such as aquaporins would have been an obvious matter of choice to one of ordinary skill in the art because Xie established that it is well known in the art to use acrylates/acrylamide in membrane comprising covalently bonded proteins.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Montemagno, in view of US 2009/0120874 (hereinafter referred as “Jensen”).
Regarding claim 32, Montemagno teaches limitations of claim 19 as set forth above. Montemagno is silent with regards to the proteins or peptides are functionalized on the inner pore surface. 
Jensen teaches membranes comprising lipid bilayers incorporating functional aquaporins, wherein the lipid bilayers comprising the aquaporin channels is inside the pores of the permeable or porous support material (fig. 2). 
Montemagno and Jensen are analogous inventions in the art of membranes comprising proteins coupled to a polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the protein or .
Response to Arguments
Applicant's arguments filed 11/17/2020 with regards to rejection of claims 19, 21, 22, 24-26 and 33 under 35 USC 102 as being anticipated by Montemagno have been fully considered but they are not persuasive. Applicant argued that presently claimed invention requires that the pore-forming proteins or peptides are covalently linked to each other. However, claim recites that “a porous thin-film membrane made up of covalently crosslinked, pore-forming proteins or peptides forming continuous pores in the thin-film membrane”. The limitations of claim 19 recite that pore-forming proteins or peptides are covalently cross-linked but does not recite that pore-forming proteins or peptides are covalently cross-lined to each other (emphasis added). Furthermore, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777